Title: From John Adams to Alexander Bryan Johnson, 2 January 1815
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Quincy January 2nd 1815

I thank you for your work on value and for that on Expatriation. They are great subjects The first has employed the greatest heads, not only Adam Smith & Sir James Steuart, the Chevalier Pinto and Mr McKean, and French Economists have exhausted all their wits upon it; but the reasoning faculties of Locke, & the mathematical inspiration of Newton have been applied to it to great advantage.
Nevertheless it seems impossible, that nations or Legislatures, should ever comprehend the principles of this Science, and adhere to them. The english nation has now renounced them, and the Americans, have never had any regard to them. The cool Hollanders, have been the most faithful to them.
Without flattery Sir, I think you have connected together, a chain of reflections upon this subject, which prove a comprehensive mind, which I wish, may be employed, to banish all banks and paper Currency forever, except Banks, like that of Amsterdam.
I agree with you in the natural im inalienable right of Expatriation. But there are limitations and exceptions, which every head and heart Bien nee as the French express it, must see and feel. Coriolanus and Moreau, met the fate, that must always attend such conduct. I could not without the most excruciating agony of heart, even in the extremest case of ingratitude to myself take arms against my native Country. I wish Sir that I could have been acquainted with you 50 years ago. But now trembling hands, & weeping eyes, admonish me every moment, that I have eat my Colic.
My compliments to your father & mother, to your mother in Law, to Aunt Nancy, and my love to your lovely spouse; Spouse! says Abby, what a word is that for one at 16 years old. Never mind it Abby, you are now a wife, and I hope in two or three years will be a matron. and make me once more a Great Grand Father
John Adams.